The appellant and his wife, Lucy, were indicted and tried together on an indictment for murder. The jury found the appellant guilty of manslaughter, and returned a verdict of not guilty as to his wife. *Page 488 
Most of the assignments of error present no error in fact; and none of them present any error that would justify reversal. Only one of these assignments will be here specifically noticed. The jury reported a verdict of not guilty as to Lucy, and a failure to agree on a verdict as to the appellant. The court thereupon directed the jury to return to their room for further consideration of the case as to the appellant; and they thereafter reported a verdict of guilty as to him. The return of the jury to their room under the order of the court, for further consideration of the case, is complained of for the reason that "they (the jury) could have easily assumed that they were bound to return a verdict of guilty or innocent" — in other words, that the jury could have easily assumed that they were bound to return a verdict one way or the other, and could not adhere to their report that they were unable to agree on a verdict as to the appellant.
Nothing that here occurred would have warranted such an assumption by the jury; and it does not appear that they did so assume, nor does it appear — in fact, no contention thereof is made — that the jury were kept together for such a length of time as would, or may, have resulted in their being coerced into returning a verdict.
Affirmed.